Exhibit 10.2

THIRD AMENDMENT TO

ADVISORY AGREEMENT

This THIRD AMENDMENT TO ADVISORY AGREEMENT (this “Third Amendment”) is made as
of February 1, 2016 , by and among City Office REIT, Inc. a Maryland corporation
(the “Company”), City Office REIT Operating Partnership, L.P., a Maryland
limited partnership of which the Company is the sole general partner (the
“Operating Partnership”), and City Office Real Estate Management, Inc., a Canada
Business Corporations Act corporation (the “Advisor,” and together with the
Company and the Operating Partnership, the “Parties”).

WHEREAS, the Parties entered into that certain Advisory Agreement, dated as of
April 21, 2014, as amended by the First Amendment to Advisory Agreement dated as
of March 19, 2015, and as subsequently amended by that certain Second Amendment
to Advisory Agreement, dated as of November 2, 2015 (collectively, the “Advisory
Agreement”), and now desire to further amend such Advisory Agreement pursuant to
the terms hereof;

WHEREAS, the Company and the shareholders of the Advisor have entered into that
certain stock purchase agreement, dated as of November 2, 2015 (the “Stock
Purchase Agreement”), pursuant to which the Company will acquire all of the
outstanding stock of the Advisor on the terms set forth in the Stock Purchase
Agreement; and

WHEREAS, capitalized terms used in this Third Amendment and not otherwise
defined shall have the meanings ascribed to them in the Advisory Agreement.

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained in the Stock Purchase Agreement and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
hereto hereby covenant and agree as follows:

 

1. Section 20 is deleted in its entirety.

 

2. It is the intention and agreement of the Parties to release the Bound Parties
from the restrictions set forth in Section 20 of the Advisory Agreement
effective as of the date of this Third Amendment and all references to
Section 20 of the Advisory Agreement are hereby eliminated.

 

3. Except as specifically amended hereby, the Advisory Agreement shall remain in
full force and effect.

 

4. This Third Amendment, which may be executed in multiple counterparts,
constitutes the entire agreement of the Parties regarding the matters contained
herein and shall not be modified by any prior oral or written discussions.

 

5. This Third Amendment shall be governed by and construed in accordance with
the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Third Amendment as of
the date first written above.

 

CITY OFFICE REIT, INC., a Maryland corporation By:   /s/ James Farrar   Name:
James Farrar   Title: Chief Executive Officer CITY OFFICE REIT OPERATING
PARTNERSHIP, L.P., a Maryland limited partnership

By:

 

City Office REIT, Inc.,

its Sole General Partner

By:   /s/ James Farrar   Name: James Farrar   Title: Chief Executive Officer
CITY OFFICE REAL ESTATE MANAGEMENT, INC. a Canada Business Corporations Act
corporation By:   /s/ Anthony Maretic   Name: Anthony Maretic   Title: Treasurer

 

[Signature Page to the Third Amendment to Advisory Agreement]



--------------------------------------------------------------------------------

SECOND CITY CAPITAL PARTNER II, LIMITED PARTNERSHIP, a Delaware limited
partnership By:   Second City General Partner II, Limited Partnership, its Sole
General Partner By:   Second City General Partner II, Inc., its Sole General
Partner By:   /s/ James Farrar   Name: James Farrar   Title: Vice President

SECOND CITY GENERAL PARTNER II, LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   Second City General Partner II, Inc.,   its Sole General Partner By:   /s/
James Farrar   Name: James Farrar   Title: Vice President

CIO OP LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   /s/ James Farrar   Name: James Farrar   Title: Chief Executive Officer of
City Office REIT, Inc.

 

[Signature Page to the Third Amendment to Advisory Agreement]



--------------------------------------------------------------------------------

CIO REIT STOCK LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   /s/ Ryan Chan   Name: Ryan Chan   Title: Chief Financial Officer

GIBRALT US, INC.,

a Colorado corporation

By:   /s/ Ryan Chan   Name: Ryan Chan   Title: Chief Financial Officer

GCC AMBERGLEN INVESTMENTS LP,

an Oregon limited partnership

By:  

GCC Oregon Amberglen LLC,

its Sole General Partner

By:   /s/ Ryan Chan   Name: Ryan Chan   Title: Chief Financial Officer

JAMES FARRAR,

an individual

By:   /s/ James Farrar

ANTHONY MARETIC,

an individual

By:   /s/ Anthony Maretic

GREGORY TYLEE,

an individual

By:   /s/ Gregory Tylee

SAMUEL BELZBERG,

an individual

By:   /s/ Samuel Belzberg

 

[Signature Page to the Third Amendment to Advisory Agreement]